 

 

 

COMPLAINT

(for non-prisoner filers without lawyers)

njg SER ET PIR OS
UNITED STATES DISTRICT COURT.
EASTERN DISTRICT OF WISCONSIN :

 

       

 

(Full name of plaintiff(s))

Ovell _
_Thomces

 

 

 

 

. Case Number:
(Full name of defendant(s) 20-C-14 50 9
De [ Loy Tree (to be supplied by Clerk of Court)
UW ri .

Steve. “J Store. Manager

 

 

A. PARTIES

 

1. Plaintiff is a citizen of and resides at
(State)

 

(Address)
(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant

 

(Name)

 

Complaint - 1

Case 2:20-cv-01458-NJ Filed 09/17/20 Page 1of5 Document 1
 

 

is (if a person or private corporation) a citizen of Vic Gini
v (State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

{_l. got Fired because of Discrimination
{
atteve. Store. Manager Startect Apng With
ny” le at work. So x fold Kevin he ts the
District Monager ond he oi” hothing Crlonut
‘ \ ‘ 1 ° cr
ANG

4 All of This happena.t the. Store. in AbPleton Wisconsin

Ste ikl hot Wap} me cbbak man bem cu

Toe WN

 

 

 

Assistaxt Stove. Manager

Complaint — 2

Case 2:20-cv-01458-NJ Filed 09/17/20 Page 2 of 5 Document 1

 

 
 

 

T_. Ovell Thomas \Workecd for Dollar Tree in

t A $1 0 wr
Starfec€ rin20 1 ch
(¢-Of 2014 Lowes on assistant Meana ger longer
~ (ot Nn
Like that coved. the the Stove. Ofer tndonLoavy of LY.

ecamoaye-

+ hn de !

got firecé (rs stot ? 220.90):

 

 

 

 

 

 

 

Complaint — 3

Case 2:20-cv-01458-NJ Filed 09/17/20 Page 3 o0f5 Document 1

 
 

 

C. JURISDICTION
x Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
| Iam suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to

stop doing something.

k r

for | 5 miftron, Becouse LIScriminadtan \w
Wisconsin Starts out a |millio, a Anow the.

wi 4\ r ,

 

e. ation! ISCONS1Y)
kK : H for 70
+h OL Sone 4

So thats wher i'm com Ing Lye with 1.5 million

 

 

 

 

Complaint — 4

Case 2:20-cv-01458-NJ Filed 09/17/20 Page 4 o0f5 Document 1

 
 

 

E. JURY DEMAND
I want a jury to hear my case.
Dx{- ves [ |-No
I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this f day of 5 eptember 20. a0.

Respecttully Submitted,

Onell Thonnab.

Signature of Plaintiff

SIA 372-5307

Plaintiff's Telephone Number

1, Co
Plaintiff's Email Address

12 Alta Miva Or.
Killeen Wx. Z654/-9 292

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

x] IDO request that I be allowed to file this complaint without paying the filing fee.

[have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

| 1 DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint —5

Case 2:20-cv-01458-NJ Filed 09/17/20 Page 5of5 Document 1

 
